Citation Nr: 1720748	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-18 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for skin cancer residuals, to include as due to in-service herbicide exposure.

2. Entitlement to service connection for a thyroid disability, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from February 1952 to February 1972.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in July 2016, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Service connection for a low back disorder was granted while the case was in Remand status.

The issue of service connection for skin cancer residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A thyroid disability was not manifest in active service and is not otherwise etiologically related to such service, to include in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for a thyroid disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§. 3.303, 3.307, 3.309(e) (2016).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required as to the issue considered herein.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating records has been satisfied.  The Veteran has been afforded a VA examination when warranted.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016).  There is no evidence that additional records have yet to be requested, or that additional examinations or opinion requests are in order.  Finally, there has been substantial compliance with all prior Board remand instructions, and consideration of the instant appeal may proceed.  See generally Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist as to these issues.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran claims service connection for a thyroid disability, diagnosed as benign (non-cancerous) bilateral thyroid nodules, as due to exposure to herbicides during his active service.  The Veteran's DD Form 214 reflects he served within the Republic of Vietnam from November 1969 to January 1970.  Therefore, exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6) (2016).  Benign thyroid nodules, however, is not a disease presumed due to herbicides exposure, service connection cannot be granted on that presumptive basis.  See 38 C.F.R. § 3.309(e) (2016).  As service connection is not warranted to a presumptive basis, the Board must next consider whether service connection is warranted on any other basis, including as directly related to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the competent, probative evidence of record does not etiologically link the Veteran's current thyroid disability to his service or any incident therein.  The Veteran does not assert, nor does the evidence suggest, that he suffered a thyroid disorder during his period of active service.  An August 1971 Report of Medical History notes the Veteran specifically denied a history of thyroid trouble.  Further, an August 1971 Report of Medical Examination notes a clinical evaluation revealed a normal endocrine system evaluation.  As such, the Board finds that no chronic thyroid disability was manifest during active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  Post-service records reveal there is no evidence that the Veteran sought treatment for a thyroid disorder until approximately 2003, a period of over 30 years following service separation.  While not dispositive of the issue, the Board may and will consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran has submitted a private medical opinion in support of his claim.  In a November 2010 statement, Dr. R.J. Notes the Veteran was exposed to Agent Orange and, in his opinion, it is as likely as not that this exposure resulted in the Veteran's thyroid problems, including causing him to undergo a partial thyroidectomy in February 2003.  However, Dr. R.J. offered no rationale for this opinion. 

The Board has considered the probative value of this medical opinion.  However, because Dr. R.J. provided no rationale for his opinion, the Board affords no probative value to the November 2010 medical opinion.  See generally Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without an underlying rationale); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

By contrast, a VA medical examiners rendered a negative etiological opinion related to the claimed thyroid disability.  At a December 2016 VA examination, the VA examiner noted that after thyroid nodules were discovered, the Veteran was referred to an endocrinologist, who performed a biopsy and nodule removal surgery, and that the thyroid nodules were diagnosed as benign tumors.  Following a complete review of the Veteran's claims file, including the November 2010 private medical opinion, the VA examiner opined that the Veteran's current thyroid disability is less likely as not related to his period of active service, including exposure to herbicides.  In this regard, the VA examiner noted that there is insufficient medical evidence to link the Veteran's thyroid nodules to his service, and that according to the American Cancer Society, thyroid conditions have limited or at most suggestive evidence of an association with Agent Orange.  The examiner further noted that there is no mention of benign thyroid nodules having any relation to exposure to herbicide, especially since the Veteran has never been diagnosed hypothyroidism or malignant thyroid nodules or tumors.

In sum, the Board finds that there is no evidence of a thyroid disability in service.  Further, the presumption of service connection does not apply, as benign thyroid nodules are listed among those disabilities presumed due to herbicide exposure.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current disability and his period of active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Board affords no probative value to the November 2010 medical opinion, and a probative VA opinion provides a negative etiological opinion addressing the substance of the Veteran's claim.  Finally, even though the Veteran's representative presented evidence and argument purporting to demonstrate a link between hypothyroidism and herbicide exposure, the Board again notes that the Veteran has not been diagnosed with this condition, but rather benign thyroid nodules.

The Board acknowledges that the Veteran himself has claimed that he suffers from a thyroid disability as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection, and the Board affords these statements little probative value.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a thyroid disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for a thyroid disability is denied.





REMAND

With respect to the Veteran's claim of service connection for skin cancer residuals, another remand is required to ensure VA has fulfilled its duty to assist the Veteran with the development of his claim.  In this regard, in February 2017 correspondence, the Veteran first reported to VA that he received treatment for skin cancer on his eyelid in approximately 1976 or 1977 at the U.S. Air Force Academy in Colorado Springs, Colorado.  Because this is a U.S. Service Academy, and therefore government facility, efforts must be undertaken to obtain these records.  See generally 38 C.F.R. § 3.159(c).  Should treatment records associated with this claimed treatment be obtained, an addendum opinion should be sought regarding the etiology of the Veteran's skin cancer residuals.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the U.S. Air Force Academy in Colorado Springs, Colorado, or other appropriate source, and request records of any treatment sought by the Veteran at this facility in 1976 or 1977.  Efforts to obtain these records must continue until a negative reply is received or it is reasonably determined that further attempts would prove futile.

2. If, and only if, additional treatment records are obtained, forward the claims file to the examiner who conducted the December 2016 VA examination or, if unavailable, to another VA examiner with appropriate medical expertise.  If the examiner believes an additional physical examination of the Veteran would be beneficial, one is to be arranged.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished. 

After reviewing the record and examining the Veteran (if deemed necessary), the examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's skin cancer and current residuals had its onset or is otherwise etiologically related to his period of active service. 

In offering this opinion, the examiner must discuss the Veteran's in-service exposure to herbicides, as well as his prolonged sun exposure during service.  A complete rationale must be provided for all opinion(s) expressed.

3. Review the expanded record, including the examination report above, if obtained.  If the addendum opinion is deficient in any manner, corrective procedures must be implemented at once.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence, to the extent indicated.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case, as needed.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


